United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1479
                                  ___________

John E. Belton,                        *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Gary Kempker; Steinman; L. Luria;      * Western District of Missouri.
Carol Gunter; Danny Stanton;           *
Correctional Medical Services, Inc.;   * [UNPUBLISHED]
Lea Pemberton; Steven Moore,           *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: August 6, 2004
                               Filed: August 30, 2004
                                ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Missouri inmate John Belton, formerly incarcerated at Western Missouri
Correctional Center (WMCC), appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action in which he claimed Correctional Medical
Services (CMS) and various employees or officials of CMS, WMCC, and the


      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
Missouri Department of Corrections, failed to provide him adequate care for his
Hepatitis C virus, and were thereby deliberately indifferent to his serious medical
needs, in violation of the Eighth Amendment.

      Because Belton appeals only from the order granting summary judgment to
CMS, Deborah Steinman, Dr. Lance Luria, and Dr. Danny Stanton, we dismiss the
appeal as to the other listed appellees. As to the summary judgment order, we have
carefully reviewed the record, see Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir.
2000) (standard of review), and we conclude the district court properly granted
summary judgment, see Smith v. Marcantonio, 910 F.2d 500, 502 (8th Cir. 1990)
(inmate’s disagreement with medical treatment is not basis for Eighth Amendment
claim); Long v. Nix, 86 F.3d 761, 765 (8th Cir. 1996) (if medical experts disagree
over appropriate course of treatment, prison officials do not violate Eighth
Amendment when they refuse to implement inmate’s requested treatment).

      Accordingly, we dismiss in part, and affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-